Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 02, 2018

The Court of Appeals hereby passes the following order:

A18D0279. RUSSELL CARBONARA v. FORTRESS GROUP, INC.

        Russell Carbonara has filed a timely application for discretionary review from
the trial court’s December 13, 2017 order finding him in civil contempt for failing to
respond to post-judgment discovery and awarding attorney fees to Fortress Group,
Inc. under OCGA § 9-15-14. A discretionary application, however, was not necessary
here.
        Judgments of contempt are directly appealable. OCGA § 5-6-34 (a) (2); In re
Booker, 186 Ga. App. 614, 614 (367 SE2d 850) (1988). We will grant an otherwise
timely discretionary application if the lower court’s order is subject to direct appeal.
See OCGA § 5-6-35 (j). Additionally, although an order awarding OCGA § 9-15-14
fees requires a discretionary application, here the attorney fees award is being
appealed along with a directly appealable ruling. Thus, no application is required. See
Stancil v. Gwinnett County, 259 Ga. 507, 508 (384 SE2d 666) (1989); see also
Haggard v. Bd. of Regents, 257 Ga. 524, 526 (4) (a) (360 SE2d 566) (1987).
        Accordingly, this application is hereby GRANTED. Carbonara shall have ten
days from the date of this order to file a notice of appeal with the trial court. If, as
Carbonara states in his application, he has already filed a notice of appeal from the
order at issue, he need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/02/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2